Citation Nr: 1313529	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  09-22 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic back disorder.

2.  Entitlement to an initial evaluation in excess of 70 percent for service-connected depressive disorder with sleep disorder.   

3.  Entitlement to an effective date prior to May 9, 2012, for a 20 percent rating for service-connected rotator cuff tendonitis, right, dominant shoulder.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to November 2004, and from February 2005 to November 2006. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from rating decisions dated issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In March 2011, the Board remanded the claim for additional development.  

The RO in Atlanta currently has jurisdiction over all the claims on appeal. 

The issues of entitlement to an initial evaluation in excess of 70 percent for service-connected depressive disorder with sleep disorder, and entitlement to an effective date prior to May 9, 2012, for a 20 percent rating for service-connected rotator cuff tendonitis, right, dominant shoulder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a back disorder that was caused by her service, or that was caused or aggravated by a service-connected disability.  


CONCLUSION OF LAW

A back disorder was not caused by the Veteran's service, nor was it caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that service connection is warranted for a back disorder.  She argues that she began having back pain during a 12-mile hike while wearing a pack, and that she had only been cleared to participate in the march the day before, because she had sustained a shoulder injury.  She also asserts that she developed back strain during service from lifting food supplies, or, in the alternative, that she has a back disorder that was caused or aggravated by her service-connected right shoulder disability. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2012).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection is currently in effect for chronic bronchitis, and rotator cuff tendonitis, right (dominant) shoulder.  

The Veteran's service treatment records include a questionnaire (DD Form 2796), dated in September 2006, which shows that she indicated that she had back pain during her deployment.  An October 2006 report shows that on examination, the thoracolumbar and lumbosacral spines had no abnormalities.  The Veteran's separation examination report, dated in October 2006, shows that her spine was clinically evaluated as normal.  In an associated "report of medical history," the Veteran indicated that she had "recurrent back pain or any back problem."  The report notes back pain from too much heavy lifting above 50 pounds at work, and sharp pains when inhaling or bending over.  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 2007 and 2013.  

A QTC examination report, dated in February 2007, shows that the Veteran complained of a thoracolumbar condition which had existed since February 2005.  The report contains a diagnosis of lumbar strain.  X-rays of the thoracic and lumbar spines were noted to be within normal limits. 

Private treatment records show chiropractic treatment in 2009.  

A February 2009 X-ray report for the lumbosacral spine contains an impression noting no acute bony abnormality in the lumbar spine.

A VA examination report, dated in May 2012, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The examiner concluded that, "She just has back pain.  In her service file there is no evidence that she complained of back pain.  She first sought attention for this when she saw a chiropractor in 2009."  

In June 2012, the RO requested a supplemental opinion.

In July 2012, an opinion was received from a VA physician, J.W.M., M.D.  Dr. M concluded:

It is my independent medical opinion that the Veteran's myofascial back pain was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  

Dr. M explained that the Veteran received no treatment, had not sought medical evaluation for her back during service, that she last saw a chiropractor in 2009, that her pain started in 2005 after a 12-mile march with gear, and that she did not seek medical attention at that time.  

In February 2013, the Board noted that neither the May 2012 VA examination report, nor the July 2012 supplemental opinion, discussed the possibility that the Veteran may have a back disorder that was caused or aggravated by her service-connected right shoulder disability.  Citing 38 C.F.R. § 3.310.  The Board therefore requested a VHA (Veterans Hospital Administration) opinion as to whether it is at least as likely as not that any back disorder found was caused by the Veteran's service.  See 38 C.F.R. § 20.901(a) (2012).

That same month, an opinion was received from P.A., M.D.  Dr. A stated that he had reviewed the Veteran's claims file.  Dr. A stated the following: 

1.  There is no back disorder.  The patient has had back symptoms off and on, worsened by lifting more than 50 pounds, and in other situations where it is common to have some back discomfort.  These back symptoms encompass most of the back in a non-specific pattern that does not support the diagnosis of a specific general back disorder such as lumbar strain (sprain) or specific back disorder such as vertebral fracture or disc displacement.  There is no X-ray evidence to support a diagnosis of an arthritic spinal disorder, nor do the symptoms described support this.  Given this information, and the patient's accepted diagnosis of depression, it is more likely that not that her back pain symptoms are part of her depression disorder rather than a separate back disorder.  It should be noted that it is general knowledge in Neurosurgery, and indeed mental health as well, that patients with depression have a much greater likelihood of complaining of somatic pains, and diffuse back pain is common in this situation.  This does not constitute a separate back disorder.  

2.  As there is no back disorder, only back symptoms, there is no need to consider the question of whether or not a shoulder disorder could be responsible for the back disorder.  It should be noted that in this practitioner's experience of more than 20 years, shoulder disorders never seem to be causative of back disorders.   Shoulder disorders generally limit a person's ability to lift and hence they place much less stress on the low back.  

The Board finds that the claim must be denied.  It is clear that the Veteran complained of back pain during service.  However, VA generally does not grant service connection for symptoms which have not been associated with trauma or a disease process.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); cf. 38 C.F.R. § 4.71a, Diagnostic Code 5237 (lumbosacral strain).  She was not treated for back symptoms during service, nor was a back disorder found during service, or upon separation from service.  Therefore, a back disorder is not shown during service.  See 38 C.F.R. § 3.303(a).  Furthermore, under 38 U.S.C.A. § 1110, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In this regard, three post-service X-rays have failed to show the presence of a back disorder.  In addition, the Board finds that the February 2013 VHA opinion is highly probative evidence against the claim.  In this opinion, Dr. A concluded that the Veteran does not have a back disorder.  Dr. A also concluded that it is more likely that not that her back pain symptoms are part of her depression disorder, rather than a separate back disorder.  See 38 C.F.R. §§ 3.303, 3.310.  Dr. A indicated that the Veteran's claims files had been reviewed, and his opinion is accompanied by a sufficiently detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting a veteran's position); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board further notes that the May 2013 VHA opinion is consistent with the February 2013 opinion.  To the extent that the July 2012 supplemental opinion notes "myofascial back pain," this merely indicates muscle pain, and in any event the examiner determined that it was not related to service.  See Magana v. Brown, 7 Vet. App. 224 (1994) (myofascial relates to muscle tissue).  Finally, the Board has considered the diagnosis of lumbar strain in the February 2007 QTC examination report.  However, this report is over five years old, no back pathology was shown at that time, and it is outweighed by the contrary (and more recent) evidence of record.  In summary, the evidence is insufficient to show that the Veteran has a back disorder that was manifest in service, or that was caused or aggravated by a service-connected disability, and the Board finds that the preponderance of the evidence is against the claim.  Hence, the claim must be denied. 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The issue on appeal is based on the contention that the Veteran has a back disorder due to service, or as secondary to service-connected disability.  To the extent that the Veteran has asserted that she began having back pain during service, her statements are competent evidence to show that he experienced these symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran does not have the requisite skills, knowledge, or training, to be competent to state whether her symptoms were sufficient for a diagnosis of a back disorder, or whether the claimed disability is related to her service, or to a service-connected disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether or not the Veteran has a back disorder that is related to service or a service-connected disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Veteran's service treatment records show some complaints of back pain, but they do not show treatment for back symptoms, or a diagnosis of a back disorder.  A VHA physician has issued opinions in which it was determined that the Veteran does not have a back disorder.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that she has a back disorder that is related to service, or to a service-connected disability. 

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  38 U.S.C.A. § 5107(b).  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  


II.  VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in a letter from the RO dated in January 2007.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing her claim, and identified the Veteran's duties in obtaining information and evidence to substantiate her claim.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).       

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded an examination, and etiological opinions have been obtained.   In March 2013, the appellant was provided with a copy of the February 2013 VHA opinion, and she was informed that he had 60 days to review the opinion and send any additional evidence or argument.  38 C.F.R. § 20.903 (2012).  In a form received that same month, she responded and indicated that she had no further argument or evidence to submit, and that she wanted the Board to immediately proceed with her appeal.  

In March 2011, the Board remanded the claim for service connection.  The Board directed that the RO/AMC contact the Veteran and ask her to specify all private and VA medical care providers who currently treat her for her back disorder, followed by an attempt to obtain all identified records, in particular any records of treatment or evaluation from Dr. R.B.T., a chiropractor located in Norman, Oklahoma, and from the Norman Regional Health System in Oklahoma City, Oklahoma.  In March 2011, the Veteran was sent a duty-to-assist letter that was in compliance with the Board's instructions.  There is no record of  a reply that is responsive to that letter.  The Board's remand further directed that the RO/AMC schedule the Veteran for an examination.  In May 2012, this was done.  The Board finds that the examination report obtained is more than adequate, as it is predicated on a review of the pertinent evidence, consideration of the Veteran's lay statements, and an examination of the Veteran.  In this regard, in July 2012, a supplemental opinion was obtained, and in February 2013, a VHA opinion was obtained.  To the extent that the February 2013 VHA opinion did not provide the requested opinion as to secondary service connection, as the Veteran was found not to have a back disorder, this opinion is not required.  See 38 C.F.R. § 3.159(d) (2012).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the service connection issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2012).  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The Veteran and her representative have not argued that any error or deficiency in the accomplishment of the duty to notify has prejudiced her in the adjudication of her appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issue on appeal have been met. 

In summary, the Board finds that the available medical evidence is sufficient for an adequate determination of the claim on appeal.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims does not cause any prejudice to the Veteran.


ORDER

Service connection for a back disorder is denied.




REMAND

In June 2012, the RO granted service connection for rotator cuff tendonitis, right, dominant shoulder, evaluated as noncompensable (0 percent disabling) prior to May 9, 2012, and as 20 percent disabling thereafter.   In July 2012, the Veteran filed a timely notice of disagreement as to the issues of entitlement to an effective date prior to May 9, 2012, for a 20 percent rating.   

In August 2012, the RO granted service connection for depressive disorder with sleep disorder, evaluated as 70 percent disabling.  In October 2012, the Veteran filed a timely notice of disagreement (NOD) as to the issue of entitlement to an increased initial evaluation.  

A statement of the case has not yet been issued as to either of these issues.  Because a timely NOD was filed to the June 2012 and August 2012 rating decisions, the RO must now provide the Veteran with a statement of the case on these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with respect to the issues of entitlement to an initial evaluation in excess of 70 percent for service-connected depressive disorder with sleep disorder, and entitlement to an effective date prior to May 9, 2012 for a 20 percent rating for service-connected rotator cuff tendonitis, right, dominant shoulder.  The Veteran should be advised that she may perfect her appeal of either of these issues by filing a Substantive Appeal within 60 days of the issuance of the Statement of the Case.  See 38 C.F.R. § 20.302(b).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


